Citation Nr: 0905062	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  08-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 RO decision, which 
continued an evaluation of 50 percent for the Veteran's 
service-connected PTSD.  

The Board notes that this issue was remanded in October 2008 
for further development.  Specifically, the Board attempted 
to determine whether the Veteran was requesting a 
videoconference hearing or a Travel Board hearing.  In a 
January 2009 statement, the Veteran's representative 
indicated that the Veteran no longer wanted a hearing before 
the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an evaluation in excess 
of 50 percent disabling for his service-connected PTSD.  
While the Board regrets the additional delay, after a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  

The Board notes that, in November 2006, the veteran submitted 
a release form authorizing VA to request his treatment 
records from the Kansas City Vet Center.  He reported having 
received counseling there for the past several years.  There 
is no indication, however, that these records were ever 
requested.  In fact, in the April 2008 statement of the case 
(SOC), the RO indicated only that a request had been made for 
VA Medical Center (VAMC) Kansas City treatment reports 
regarding the Veteran's PTSD.  The RO further indicated that 
there is no indication that the Veteran is receiving any on-
going treatment for this condition at the VAMC.  

The record reflects that the Veteran had also indicated in 
his May 2008 VA Form 9 that he has been receiving counseling 
on a weekly basis at the Kansas City Vet Center for about 4 
years.  In a December 2006 VA treatment summary report, it 
was noted that the Veteran has been receiving individual 
psychotherapy at the Kansas City Vet Center since October 
2004.

Therefore, in light of the fact that the Veteran has 
specifically indicated that he has received individual weekly 
counseling since October 2004 at the Kansas City Vet Center, 
and the claims folder contains a December 2006 treatment 
summary report from the Kansas City Vet Center supporting his 
assertion, the Board finds that this issue must be remanded 
in order to once again attempt to locate any outstanding 
treatment records relating to the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Obtain all of the Veteran's treatment  
records from October 2004 to the 
present that have not already been 
associated with the claims folder.  
Particularly, all records from the 
Kansas City Vet Center at which the 
Veteran has sought treatment for his 
PTSD should be located.  If necessary, 
a new release form should be requested 
from the Veteran.  If these records 
cannot be located, the Veteran must be 
notified of such.  

2.	Then, readjudicate the claim.  In 
particular, review all of the evidence 
that was submitted since the April 2008 
SOC.  In the event that the claim is not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



